DETAILED ACTION
This action is in response to the request for continued examination filed 20 December 2021.
Claim 2 is cancelled.
Claim 5 is original.
Claim 4 is previously presented.
Claims 1, 3, and 6-7 are currently amended.
Claims 1 and 3-7 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2021 has been entered.

Claim Objections
Claims 1 and 6-7 are objected to because of the following informalities:  The claim recite “the particle on the edge of the three-dimensional shape” at lines 22-23. There is insufficient a particle on the edge of the three-dimensional shape” is recommended. Claims 6-7 include the same phrase and it is recommended to amend these similar to claim 1. Appropriate correction is required.

Claims 1 and 6-7 are objected to because of the following informalities:  The claim recite “the particle on the surface” at line 23. There is insufficient antecedent basis for this limitation in the claim (the claim includes a plurality of particles; however, there is no basis which singles out a particular particle). The phrase “a particle on the surface” is recommended. Claims 6-7 include the same phrase and it is recommended to amend these similar to claim 1. Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  The claim recite “the particle” at lines 5-6. There is insufficient antecedent basis for this limitation in the claim (the claim includes a plurality of particles; however, there is no basis which singles out a particular particle). The phrase “a particle” is recommended. Appropriate correction is required.
EN: If this particle is intended to be the same as “the particle”(s) of claim 1, a distinguishing reference/basis should be used. Note also that “the particle” of claim 5 is a reference to “the particle” of claim 4.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Regarding claims 1 and 3-5, the claims are to a “tetra mesh generator” comprising “an input unit”, “a processing unit” [and for claims 4-5 an “output unit”. The specification at [0013]-[0014] gives examples of such units but does not clearly restrict the claimed invention to the examples. Further, there is a “program” embodiment having functions which may be reasonably interpreted as the input/processing/output units. Accordingly, under a broadest reasonable interpretation, the claim includes embodiments which are software per se which does not fall within a statutory category [see MPEP 2106.03 I]. This rejection may be overcome, for example, by reciting that the generator comprises “a computer having a processing unit that:” at line 6. However, see further rejections under 35 USC §101 below.

Claims 1 and 3-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
As discussed in the rejection above, the scope of claim 1 includes subject matter which does not fall within a statutory category.
Step 2A – prong one:
The claim recites “a processing unit that disposes a plurality of particles on an edge and a surface of the three-dimensional shape defined by the shape definition data input to the input unit, disposes particles at a position according to an internal distribution rule in an inner part spaced apart from the surface of the three-dimensional shape” which but for the recitation of a generic computer component is a process which may be carried out mentally with or with a physical aid (e.g. adding vertices uniformly on the edges, surface, and interior portion to a sketch of a 3D shape) [see MPEP 2106.04(a)(2) III].
The claim recites “disposes particles at a position deviated from the position according to the internal distribution rule, in a space between the inner part and the surface of the three-dimensional shape, wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure” which is a process which may be carried out mentally with or with a physical aid (e.g. by drawing surface vertices using the edge vertices as reference points) [see MPEP 2106.04(a)(2) III].
The claim recites “displaces, by solving an equation of motion using an interaction potential between the particle on the edge of the three-dimensional shape and the particle on the surface of the three-dimensional shape, the particles disposed on the surface of the  three-dimensional shape to relax breakdown of the surface distribution rule at a boundary where particles disposed sequentially from different generation sources collide, and generates the tetra mesh by using a Delaunay triangulation method” which is a mathematical algorithm [see MPEP 2106.04(a)(2) I].

Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea falling within the mental concepts grouping.
Step 2A – prong two:
The claim recites “for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method, the tetra mesh generator” which only generally links the judicial exception to a field of use and does not integrate the judicial exception into a practical application [see MPEP 2016.05(d) and MPEP 2106.05(h)].
The claim recites “treat mesh generator” comprising “an input unit to which shape definition data that defines a three-dimensional shape is input” and “a processor unit”; however, this is mere instruction to perform the method in a generic computer environment which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2016.05(f)].
Considered as a whole, the claim is to the judicial exception and instruction to perform the judicial exception in a generic computer environment with a general link to a field of use, which does not integrate the judicial exception into a practical application.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception itself.
Step 2B:

The claim also includes a general link to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(h)].
Considered as a whole, the claim is to the judicial exception and instruction to perform the judicial exception in a generic computer environment with a general link to a field of use, which does not integrate the judicial exception into a practical application.
Accordingly, at step 2b, the claim is found to be directed to the judicial exception itself without significantly more than the judicial exception itself.

Regarding claim 3:
The claim recites “disposes particles inside the three-dimensional shape, according to the internal distribution rule”; however, this is a mental process as discussed for claim 1 (“inner part” of claim 1 is reasonably interpreted as “inside”).
The claim recites “displaces the particles inside the three-dimensional shape to relax a discontinuity of a particle distribution density occurring at an interface between a set of particles on the surface after the breakdown of the surface distribution rule is relaxed and a set of particles inside the three-dimensional shape”; however, similar to what was discussed for claim 2, this is a process which may be carried out mentally (e.g. copying the sketch without vertices of the surface overlapping interior vertices).
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “an output unit” which is merely part of a generic computer environment in which to perform the judicial exception [see MPEP 2106.05(g)].
The claim recites “outputs tetra mesh definition data defining the generated tetra mesh to the output unit”; however, similar to the input of claim 1 this is insignificant extra-solution activity of insignificant application [see MPEP 2106.05(g)].
The claim recites “in a process of generating a tetra mesh, generates a tetra mesh with a center of the particle as a vertex, based on positions of the particles on the edge of the three-dimensional shape, the particles on the surface after relaxing the breakdown of the surface distribution rule, and the particles inside the three-dimensional shape after relaxing the discontinuity in the particle distribution density”; however, similar to what was discussed for claim 1, this is a process which may be carried out mentally (e.g. drawing lines between vertices forming tetrahedra).
Accordingly, the reasoning provided for claim 3 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “wherein the processing unit deletes unnecessary tetrahedrons outside the three-dimensional shape, after generating the tetra mesh with the center of the particle as the vertex and before outputting the tetra mesh definition data”; however, similar to what was discussed for claim 1, this is a process which may be carried out mentally (e.g. copying the sketch without some of the tetrahedra).
Accordingly, the reasoning provided for claim 4 applies, mutatis mutandis.

Regarding claim 6:
The claim recites a series of steps and falls within the category of processes. The method is like that carried out by the generator of claim 1 and the same reasoning applies, mutatis mutandis.

Regarding claim 7:
The claim recites a non-transitory computer-readable medium comprising a program (interpreted as a non-transitory computer-readable medium storing a program) and falls within the category of articles of manufacture. The program of claim 7 carries out a method like that carried out by the generator of claim 1 and the same reasoning applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nie (NIE, YUFENG, WEIWEI ZHANG, YING LIU, AND LEI WANG. "A node placement method with high quality for mesh generation." In IOP Conference Series: Materials Science and .

Regarding claim 1, Nie discloses a tetra mesh generator (P7:¶1: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm”) comprising:
an input unit to which shape definition data that defines a three-dimensional shape is input (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” EN: the geometric entities are the shape definition data and must be received to be operated upon.); and
a processing unit that disposes a plurality of particles on an edge and a surface of the three-dimensional shape defined by the shape definition data input to the input unit (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3. EN: “edges” and “faces”), disposes particles at a position according to an internal distribution rule in an inner part spaced apart from the surface of the three-dimensional shape (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3. EN: “volume”), disposes particles at a position deviated from the position according to the internal distribution rule (P2:§2.1: discussing the forces used to move the bubbles to deviated positions, e.g. “The inter-bubble force tries to maintain the idea distance between two bubbles by exerting a repelling force when they are too close, or an attracting force when they are too far”), in a space between the inner part and the surface of the three-dimensional shape (as shown in figures 3 and 9), and generates a tetramesh (P7:¶1: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm”) having a center of the disposed particles as a vertex (P5:step (iv): “then place the nodes in the center of the bubbles”), and
wherein the processing unit:
disposes particles on the edge of the three-dimensional shape (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3), and then sequentially disposes particles on the surface of the three-dimensional shape according to a surface distribution rule by using the particles disposed on the edge as generation sources (P4:§2.4: “By computing the overlap ratios of the bubbles, the system automatically deletes the bubbles when their overlap ratios are too large, and adds new bubbles when their overlap ratios are too small”);
displaces, by solving an equation of motion using an interaction potential between the particle on the edge of the three-dimensional shape and the particle on the surface of the three-dimensional shape (P2:¶2.1:¶1: “Finally, we assume that all the bubbles have the same mass m, and the same damping coefficient c, the motion equation of each bubble can be described as: [eq 2] … For the second-order differential equations system (2), we can use numerical iterative method, such as fourth-order Runge-Kutta method to solve them.”), the particles disposed on the surface of the three-dimensional shape to relax breakdown of the surface distribution rule at a boundary where particles disposed sequentially from different (P4:§2.4:¶1: “In order to find an appropriate number of bubbles, the bubbles are adaptively adjusted during bubbles simulation, so that they are closely packed with minimum gaps or overlaps in the final configuration. Here the number of bubbles is adjusted by the overlap ratio [eq 3] Where ri and rj are the ideal radiuses of bubble i and bubble j, lij is the real distance. The overlap ratio ai indicates the number of adjacent bubbles. In the ideal case, the standard overlap ratios of nodes on a line, on a surface or in the internal volume are 2, 6 and 12 respectively. By computing the overlap ratios of the bubbles, the system automatically deletes the bubbles when their overlap ratios are too large, and adds new bubbles when their overlap ratios are too small”), and
generates the tetra mesh by using a Delaunay triangulation method (P3:¶3.1:¶1: “The nodes generated with the NPBS method are meshed with constrained Delaunay triangulation.”; P7:¶3.2:¶2: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm” EN: see also figs 5-7 and 9).
Nie does not explicitly disclose for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method (EN: this is an intended use [see MPEP 2111.02 II]; this notwithstanding, see teachings of Ichishima discussed herein below) ;
wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure.
However, Ichishima teaches for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method ([0009] and [0012]: e.g. “it is preferable to generate a mesh and arrange atoms on intersections of the generated mesh” and “an interatom potential acquiring part configured to acquire interatomic potential based on positions of the atoms arranged by the atom arranging part, and a molecular dynamics calculating part configured to carry out molecular dynamics calculation”; [0133]: “Therefore, a macroscopic system may be calculated by applying the above determined potential and the ordinary renormalization theory to the molecular dynamics method”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nie in view of the teachings of Ichishima to include “for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method” by using the resulting mesh for (renormalization group) molecular dynamics simulation since “Conventionally, there is known molecular simulation based on a molecular dynamics method as a methodology of pursuing a phenomenon of entire quantum mechanics using computing machines on the basis of classical dynamics, quantum mechanics or the like. Molecular simulation enables elucidating at the molecular level physical properties of materials such as molecular potential energy, the most stabilized structure, or the like. There has been introduced no method of arranging atoms in a complicated structure, an ordinary machine structure or the like because the molecular simulation has mainly been used for presumed physical properties of materials. … there may be a case where a program for generating a mesh is used in order” (Ichishima [0002]-[0003]), i.e. this is a conventional use.
And, Ichishima teaches wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure ([0111]: “When the atoms 32 are arranged on the complicated shape 31 while maintaining the face-centered cubic lattice using the above potential, the surface of the complicated shape 31 inevitably becomes uneven as illustrated in FIG. 4A. Further, as illustrated in FIG. 4B, when the atoms 32 are first superposed on the periphery of the complicated shape 31, and thereafter the atoms 32 are filled inside the complicated shape 31, it becomes possible to definitely express a smooth surface.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nie in view of the teachings of Ichishima to include “wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure” by using the force equations of Ichishima [see formulas 6-8] for the equations of motion since “Further, as illustrated in FIG. 4B, when the atoms 32 are first superposed on the periphery of the complicated shape 31, and thereafter the atoms 32 are filled inside the complicated shape 31, it becomes possible to definitely express a smooth surface.” (Ichishima:[0111]), i.e. it is a simple substitution of known elements (force formulas) from similar processes (each fill regions according to nodes previously placed, see Ichishima fig 4B) to yield the predictable result “definitely express a smooth surface”.

Regarding claim 3, Nie discloses the tetra mesh generator according to claim 1 (in combination, as shown above), wherein the processing unit
disposes particles inside the three-dimensional shape, according to the internal distribution rule (P3:§2.3:¶2: “The recursive spatial subdivision technology is applied in the NPBS method to obtain an initial node distribution, the nodes are in turn placed on geometric entities, namely, vertices, edge, faces and volumes.” And P4:figure 3. EN: “volume”), and
displaces the particles inside the three-dimensional shape (P2:§2.1: discussing the forces used to move the bubbles to deviated positions, e.g. “The dynamic bubble system consists of a set of bubbles, in which each bubble is defined with its radius, mass, position and velocity in the space, and the dynamic behavior of each bubble is governed by the motion equation.”) to relax a discontinuity of a particle distribution density occurring at an interface between a set of particles on the surface after the breakdown of the surface distribution rule is relaxed and a set of particles inside the three-dimensional shape (P2:§2.1:¶1: “With a proper amount of damping effect, the system reaches equilibrium at last” EN: “equilibrium” is relaxed with the elimination of discontinuity).

Regarding claim 4, Nie discloses the tetra mesh generator according to claim 3 (in combination, as shown above), further comprising:
an output unit (figs 8 and 9, and P7:§3.2:¶2: “Figure 8 shows the node placement in a hollow cylinder after 4 simulations, the inner radius is 0.3, the outer radius is 1.0, the number of nodes is 652, the node spacing function is d(x , y, z)=0.3, no volume mesh is done in this example. Figure 9 shows the node placement in a sphere with radius 1.0, the node spacing function is d(x , y, z)=0.4, and the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm[13]:” EN: the data shown was necessarily output), wherein the processing unit
in a process of generating a tetra mesh, generates a tetra mesh (P7:§3.2:¶2: “the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm”) with a center of the particle as a vertex (P5:step (iv): “then place the nodes in the center of the bubbles”), based on positions of the particles on the edge of the three-dimensional shape, the particles on the surface (P2:§2.1:eq 2 and accompanying text – “Where xi is the center of bubble i; fi is the resultant force exerted on the bubble i by its surrounding bubbles.”) after relaxing the breakdown of the surface distribution rule, and the particles inside the three-dimensional shape after relaxing the discontinuity in the particle distribution density (P5:steps (iii) and (iv) – “(iii) Dynamic bubble simulation, after each simulation, the overlap ratios of bubbles are calculated to execute the operations of inserting nodes and deleting nodes, thereby we can automatically adjust the number of bubbles. (iv) Check the bubble system is close to force balance, if not, repeat from the third step, until the system is close to force balance, then place the nodes in the center of the bubbles.”), and
outputs tetra mesh definition data defining the generated tetra mesh to the output unit (figs 8 and 9, and P7:§3.2:¶2: “Figure 8 shows the node placement in a hollow cylinder after 4 simulations, the inner radius is 0.3, the outer radius is 1.0, the number of nodes is 652, the node spacing function is d(x , y, z)=0.3, no volume mesh is done in this example. Figure 9 shows the node placement in a sphere with radius 1.0, the node spacing function is d(x , y, z)=0.4, and the actual node connectivity is done with the constrained Delaunay tetrahedralization using TetGen algorithm[13]:” EN: the data shown was necessarily output).

Regarding claim 6, the claim recites the same substantive limitations as claim 1 and is rejected under the same reasoning.

Regarding claim 7, the claim recites the same substantive limitations as found among those of claim 4 and is rejected under the same reasoning.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nie and Ichishima as applied to claim 4 above, and further in view of Yan (YAN, DONG-MING, WENPING WANG, BRUNO LÉVY, AND YANG LIU. "Efficient computation of clipped Voronoi diagram for mesh generation." Computer-Aided Design 45, no. 4 (2013): 843-852).

Regarding claim 5, Nie discloses the tetra mesh generator according to claim 4 (in combination, as shown above).
Nie does not explicitly disclose wherein the processing unit deletes unnecessary tetrahedrons outside the three-dimensional shape, after generating the tetra mesh with the center of the particle as the vertex and before outputting the tetra mesh definition data.
However, Yan teaches wherein the processing unit deletes unnecessary tetrahedrons outside the three-dimensional shape, after generating the tetra mesh with the center of the particle as the vertex and before outputting the tetra mesh definition data (P843:§1:¶¶2-3: “That is, the Voronoi diagram restricted to the given domain, which is defined as the intersection of the Voronoi diagram and the domain, and is therefore called the clipped Voronoi diagram [1]. The corresponding Voronoi cells are called the clipped Voronoi cells (see Fig. 1). Computing the clipped Voronoi diagram in a convex domain is relatively easy—one just needs to compute the intersection of each Voronoi cell and the domain, both being convex.”; P848:§5.2:¶6: “Final mesh extraction. Once the optimization is finished, we extract the tetrahedral cells from the primal Delaunay triangulation” EN: “extract[ing]” (i.e. keeping) the primary cells is analogous to deleting the unnecessary external cells.).
.
 
Response to Arguments
II. CLAIM REJECTIONS
A. Beginning on page 2, the Office Action begins a rejection of claims 1-7 under 35 U.S.C. 101.
Applicant (P7:§II.A):
This rejection is traversed at least for the following reasons.
Examiner’s response:
Examiner’s response:
The examiner respectfully disagrees and submits that at page 3 of the Office Action, claims 1-5 were identified as rejected because the claimed invention is directed to non-statutory subject matter not falling within at least one of the four categories of patent eligible subject matter, i.e. found ineligible at step 1 of the eligibility analysis.

Applicant’s arguments in the Remarks of section II.A are with respect to the rejection of the claims as being directed to an abstract idea without significantly more and do not address the rejection of claims as being directed to subject matter not falling within at least one of the four categories of patent eligible subjection matter. Otherwise, the amendment and remarks substantially respond to the Office Action, and the response is a bona fide attempt to advance prosecution. Accordingly, the response has been considered (see MPEP 714.03).

Applicant (P7:§II.A):
1. 2019 Revised Patent Subject Matter Eligibility Guidance
Examiner: Applicant’s remaining remarks of this section are citations to eligibility guidance.

2. The Office Action fails to offer any analysis and any objective evidence sufficient to show that the claim features and steps are directed to a judicial exception (i.e., an abstract idea) without significantly more.
The Office Action merely provides general assertions without providing a detailed analysis as to how and why those claims were abstract.
…
Here, the Office Action merely provides general assertions without providing a detailed analysis as to how and why those claims were abstract.

Examiner: Applicant’s remaining remarks of this section are citations to eligibility decisions.
Examiner’s response:
The examiner respectfully disagrees. In particular, an analysis of the claims in accordance with MPEP 2106 can be found at pages 2-9 of the Office Action. This analysis points out for claims 1-5 the claimed invention does not fall within a statutory category (the result of step 1 of the analysis), and that for claim 6 the claimed invention falls within the category of processes. In addition, the analysis of claims 1-7 include steps 2A and 2B of the analysis (providing further analysis regarding judicial exceptions).
This analysis points out the claim limitations identified as part of the judicial exception and why the remaining claim limitations, whether taken individually or combination, do not incorporate the judicial exception into a practical application nor contribute such that these amount to significantly more than the judicial exception itself.
The examiner respectfully submits that Applicant has not pointed to an error in the analysis itself nor refuted any particular finding of the analysis, but rather only asserts that the analysis itself is not “sufficient”. For the reasons discussed above, the examiner respectfully disagrees.

3. Additional elements in the claims integrate the alleged judicial exception into a practical application.

But if this assertion of a judicial exception made in the Office Action is somehow true, then under Step 2A Prong Two of the Guidance, additional elements in the claims integrate the alleged judicial exception into a practical application (see MPEP §§ 2106.05(a)-(c), (e)-(h)).
In particular, claim 1 sets forth: [claim omitted]
Claim 6 is drawn to: [claim omitted]
Claim 7 is drawn to: [claim omitted]
…
The specification provides intrinsic evidence as to why the claims are drawn to patent-eligible subject matter.
Reference will be made to U.S. Patent Application Publication No. 2020/0134104, which is the Publication Document for the present application.
For example, paragraphs [0003] and [0004] of the Publication Document set forth the following problem in the art: [citation omitted]
At least paragraphs [0043], [0046], [0048], [0052], [0053], [0064], [0072], [0076], and [0078] of the Publication Document set forth a solution to this problem.
Specifically, paragraphs [0043], [0046], [0048], [0052], [0053], [0064], [0072], [0076], and [0078] of the Publication Document present the following: [citation omitted]
Accordingly, the specification for the instant application sets forth a technical solution to a problem in the art.
Examiner’s response:

“The related art … are applied to a finite element method Therefore, a molecular dynamics method based on a crystal lattice structure or a renormalization group molecular dynamics method (hereinafter, both are collectively referred to as a molecular dynamics method) may not be compatible. If the analysis is performed by the molecular dynamics method using the tetra mesh generated by the method in the related art, the analysis accuracy may be remarkably lowered. … therefore analysis may break down if analysis is performed by the molecular dynamics method is performed using this mesh.”
The examiner respectfully submits that the claimed invention does not address this problem, since there is no particular link between the mesh generated and analysis performed by molecular dynamics method performed; and accordingly, no claimed connection between such an analysis/performance and the judicial exception which will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
Applicant has cited language from claim 1 and claims 6-7 and related subject matter from the specification but has not pointed to any particular error in the examiner’s analysis of the claim language nor pointed out how the claim language sets forth limitations which will which will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
In summary, Applicant has provided citations and alleged “the claims integrate the alleged judicial exception into a practical application” and “the specification for the instant application sets forth a technical solution to a problem in the art”; however, has not pointed to an 

4. The claimed invention is not directed merely to an abstract idea, but is directed to an improvement in how the accuracy of the simulation can be improved by disposing particles at the nodes of the tetra mesh and simulating the behavior of the particles using the molecular dynamics method or the renormalization group molecular dynamics method.
Applicant (P17:§II.A.4:¶1-P21:¶1):
[Examiner: citations related to prior eligibility decisions omitted] … 
Thus, the claims in the instant application provide an unconventional technological solution (simulation techniques that are an improvement in how the accuracy of the simulation can be improved by disposing particles at the nodes of the tetra mesh and simulating the behavior of the particles using the molecular dynamics method or the renormalization group molecular dynamics method) to a technological problem, the claims are drawn to patent-eligible subject matter, and the specification provides intrinsic evidence as to why the claims are drawn to patent-eligible subject matter.
As a consequence, patentably-eligible subject matter is found at least in the claims.
Examiner’s response:
The examiner respectfully disagrees. In particular, no particular connection between the mesh generated and the simulation method is claimed, and accordingly, no simulation which will which will apply, rely on, or use the judicial exception in a manner that imposes a meaningful 

B. B. On pages 8 to 13 of the Office Action, claims 1 to 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(l) as allegedly being anticipated by Nie (NIE, YUFENG, WE/WEI ZHANG, YING LIU, AND LEI WANG. "A node placement method with high quality for mesh generation." In IOP Conference Series: Materials Science and Engineering, vol. 10, no. 1, 10 pages. IOP Publishing. 2010).
Applicant (PP21-30:§II.B):
Claim 1 as amended recites: [claim omitted]
Claim 6 recites: [claim omitted]
Claim 7 recites: [claim omitted]
Pages 8 and 9 of the Office Action assert in regard to Nie that: [citation omitted]
Paragraphs [0052], [0053], [0071]. [0072], and [0078] of the Publication Document of the present application are shown below.
… [citation omitted] …
Based on the above, in Nie, a plurality of particles are disposed at a position according to the recursive spatial subdivision technology applied in the NPBS (Node Placement method by Bubble Simulation) method.
However, in the present application, the plurality of the particles are disposed at a position according to the internal distribution rule which is effective in a case where a metal having a face-centered cubic lattice structure is simulated by a molecular dynamics method, and the particles disposed on the surface of the three-dimensional shape are displaced, by solving an 
Therefore, Nie fails to disclose or suggest the features of claims 1, 6, and 7:
… for simulating a behavior of particles using a molecular dynamics method or a renormalization group molecular dynamics method …
wherein the internal distribution rule is a rule that the particles are disposed at atomic positions of a face-centered cubic lattice structure
Examiner’s response:
The examiner agrees; however, upon further search and consideration, the claims are rejected further in view of Ichishima where Ichishima is relied upon as regards these limitations. Accordingly, the claims are rejected under 35 USC §103 as being obvious in view of the prior art [see rejection herein above for details].

Applicant (PP21-30:§II.B, continuing):
Therefore, Nie fails to disclose or suggest the features of claims 1, 6, and 7:
…
disposes particles on the edge of the three-dimensional shape, and then sequentially disposes particles on the surface of the three-dimensional shape according to a surface distribution rule by using the particles disposed on the edge as generation sources,

Examiner’s response:
The examiner respectfully disagrees. Substantially similar arguments were previously presented (Remarks filed 16 September 2021, PP18-23) and the examiner’s response can be found in the Office Action filed 6 October 2021 at pages 24-25.

Applicant (PP21-30:§II.B, continuing):
Therefore, Nie fails to disclose or suggest the features of claims 1, 6, and 7:
…
by solving an equation of motion using an interaction potential between the particle on the edge of the three-dimensional shape and the particle on the surface of the three-dimensional shape
… generates the tetra mesh by using a Delaunay triangulation method
Examiner’s response:
The examiner respectfully disagrees. These limitation are newly added via amendment; however, upon further consideration of the Nie references, it is found that Nie discloses these limitations. Accordingly, the claims are rejected under 35 USC §103 as being obvious in view of the prior art [see rejection herein above for details].

Applicant (PP21-30:§II.B, continuing):
Examiner: Applicant makes arguments for the limitations of claims 6 and 7 which are substantively the same as those discussed herein above for claim 1. The examiner response is the same as that found herein above with respect to claim 1, mutatis mutandis.

C. On pages 13 and 14 of the Office Action, claim 5 is rejected under 35 U.S.C. 103 as allegedly being unpatentable over Nie as applied to claim 4 above, and further in view of Yan (YAN, DONG-MING, WENPING WANG, BRUNO LEVY, AND YANG LIU. "Efficient computation of clipped Voronoi diagram for mesh generation." Computer-Aided Design 45, no. 4 (2013): 843-852).
Examiner: Applicant’s remarks of this section ultimately rely on those discussed herein above.

Conclusion
Claims 1 and 3-7 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VESKE, MIHKEL, ANDREAS KYRITSAKIS, KRISTJAN EIMRE, VAHUR ZADIN, ALVO AABLOO, AND FLYURA DJURABEKOVA. "Dynamic coupling of a finite element solver to large-scale atomistic simulations." Journal of Computational Physics 367 (2018): 279-294.
Discussing mesh generation for atomistic simulations using Delaunay triangulation with application to crystals with face-centered cublic lattice structure


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147